[Cite as Dunn v. GOJO Industries, 2017-Ohio-7230.]


STATE OF OHIO                   )                         IN THE COURT OF APPEALS
                                )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

KRISTINIA DUNN                                            C.A. No.   28392

        Appellant

        v.                                                APPEAL FROM JUDGMENT
                                                          ENTERED IN THE
GOJO INDUSTRIES                                           COURT OF COMMON PLEAS
                                                          COUNTY OF SUMMIT, OHIO
        Appellee                                          CASE No.   CV-2015-07-3728

                                DECISION AND JOURNAL ENTRY

Dated: August 16, 2017



        CALLAHAN, Judge.

        {¶1}    Kristinia Dunn appeals from the judgment of the Summit County Court of

Common Pleas that granted summary judgment to GOJO Industries (“GOJO”). This Court

affirms.

                                                     I.

        {¶2}    In October 2008, when she was 56 years old, Ms. Dunn was hired by GOJO as a

document control coordinator. Ms. Dunn shared an office with another employee, who was also

a document control coordinator.

        {¶3}    On March 12, 2015, several co-workers observed Ms. Dunn apparently asleep at

her desk. One of the co-workers took a photograph, and another took two videos of Ms. Dunn.

The matter was reported to Ms. Dunn’s supervisor, who in turn reported it to GOJO’s human

resources department. The following day, Ms. Dunn was questioned about the incident. She

denied being asleep, stating that she had closed her eyes and leaned her head back for a few
                                               2


minutes to deal with a migraine headache. Ms. Dunn had not previously informed GOJO that

she suffers from migraine headaches.

        {¶4}   Ms. Dunn was suspended, and her employment with GOJO was terminated on

March 16, 2015. Ms. Dunn was 62 years old at this time. Following Ms. Dunn’s termination,

her former officemate, who was in her late 20s, was assigned the duties previously fulfilled by

Ms. Dunn.

        {¶5}   Ms. Dunn sued GOJO alleging disability and age discrimination in violation of

R.C. 4112.02. Following discovery, GOJO moved for summary judgment. Ms. Dunn responded

in opposition. The trial court granted summary judgment in favor of GOJO.

        {¶6}   Ms. Dunn appeals raising two assignments of error.

                                              II.

                             ASSIGNMENT OF ERROR NO. 1

        THE TRIAL COURT PREJUDICIALLY AND REVERSIBLY ERRED WHEN
        IT [] GRANTED DEFENDANT-APPELLEE GOJO’S MOTION FOR
        SUMMARY JUDGMENT ON THE DISABILITY DISCRIMINATION CLAIM
        FILED BY THE PLAINTIFF-APPELLANT KRISTINIA DUNN[.]

        {¶7}   In her first assignment of error, Ms. Dunn contends that GOJO was not entitled to

summary judgment on her disability discrimination claim. This Court disagrees.

        {¶8}   This Court reviews an award of summary judgment de novo. Grafton v. Ohio

Edison Co., 77 Ohio St.3d 102, 105 (1996). Pursuant to Civ.R. 56(C), summary judgment is

proper if:

        (1) No genuine issue as to any material fact remains to be litigated; (2) the
        moving party is entitled to judgment as a matter of law; and (3) it appears from
        the evidence that reasonable minds can come to but one conclusion, and viewing
        such evidence most strongly in favor of the party against whom the motion for
        summary judgment is made, that conclusion is adverse to that party.

Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327 (1977).
                                                  3



         {¶9}   The party moving for summary judgment bears the initial burden of

demonstrating the absence of genuine issues of material facts concerning the essential elements

of the non-moving party’s case. Dresher v. Burt, 75 Ohio St.3d 280, 292 (1996). Specifically,

the moving party must support the motion by pointing to some evidence in the record of the type

listed in Civ.R. 56(C). Id. at 292-293. If the moving party satisfies this burden, then the non-

moving party has the reciprocal burden to demonstrate a genuine issue for trial remains. Id. at

293. The non-moving party may not rest upon the mere allegations or denials in her pleadings,

but must point to or submit evidence of the type specified in Civ.R. 56(C). Id. at 293; Civ.R.

56(E).

         {¶10} R.C. 4112.02(A) prohibits “any employer, because of the * * * disability * * * of

any person, to discharge without just cause * * * that person * * *.” A disability is defined as “a

physical or mental impairment that substantially limits one or more major life activities,

including the functions of caring for one’s self, performing manual tasks, walking, seeing,

hearing, speaking, breathing, learning, and working; a record of a physical or mental impairment;

or being regarded as having a physical or mental impairment.” R.C. 4112.01(A)(13).

         {¶11} In opposing GOJO’s summary judgment motion, Ms. Dunn argued that “a

disability discrimination claim can include both an employer’s taking an adverse employment

action based on an employee’s disability and an employer’s failure to make a reasonable

accommodation.” The trial court addressed both possibilities. This Court does likewise.

Adverse Employment Action

         {¶12} To establish a prima facie case of disability discrimination, a plaintiff must prove:

(1) she was disabled; (2) she suffered an adverse employment action based, at least in part, on

that disability; and (3) she could safely and substantially perform the essential functions of the
                                                4


job. See Columbus Civ. Serv. Comm. v. McGlone, 82 Ohio St.3d 569, 571 (1998); see also Tripp

v. Beverly Ents.-Ohio, Inc., 9th Dist. Summit No. 21506, 2003-Ohio-6821, ¶ 27, fn 1 (noting

that, by statutory amendment, the word “disability” replaced the word “handicap”). If the

plaintiff establishes a prima facie case, the burden shifts to the employer to produce evidence of

a legitimate, nondiscriminatory reason for its action. Tripp at ¶ 28. “The employer’s burden

regarding the legitimate[,] nondiscriminat[ory] rationale is one of production only.” Manofsky v.

Goodyear Tire & Rubber Co., 69 Ohio App.3d 663, 667 (9th Dist.1990). Then, the burden shifts

back to the employee to demonstrate that the proffered reason is a pretext for discrimination.

Tripp at ¶ 28.

       {¶13} “An employer may obtain summary judgment in a discrimination case by either

demonstrating that the plaintiff’s proffered evidence fails to establish a prima facie case, or by

presenting a legitimate, nondiscriminatory explanation for the adverse employment action about

which the plaintiff fails to create a factual dispute that the explanation is a pretext for

discrimination.” Williams v. Time Warner Cable, 9th Dist. Wayne No. 18663, 1998 WL 332937,

*2 (June 24, 1998); see also Tripp at ¶ 28. GOJO argued, and the trial court found in its favor,

on both of these bases. If the trial court was correct in either respect, the other issue and Ms.

Dunn’s arguments concerning it are moot. Consequently, this Court need not analyze both

bases. See App.R. 12(A)(1)(c).

       {¶14} GOJO put forth a legitimate, nondiscriminatory reason for terminating Ms.

Dunn’s employment. In support of its motion for summary judgment, GOJO presented affidavits

from two of its human resources employees. Both employees averred that sleeping on the job is

grounds for termination at GOJO and that multiple other individuals had their employment with

GOJO terminated for sleeping on the job. One of the human resources employees detailed the
                                                 5


scope of her investigation into the allegation that Ms. Dunn was sleeping on the job on the date

in question. The human resources manager explained that she decided to terminate Ms. Dunn’s

employment based on the facts gathered in that investigation. Thus, the burden shifted to Ms.

Dunn to demonstrate that GOJO’s proffered reason was a pretext for disability discrimination.

       {¶15} To demonstrate pretext, “the plaintiff must show one of the following: (1) that the

proffered reasons had no basis in fact, (2) that the proffered reasons did not actually motivate the

adverse employment action, or (3) that the employer’s reasons were insufficient to motivate the

adverse employment action.” Chiancone v. City of Akron, 9th Dist. Summit No. 26596, 2014-

Ohio-1500, ¶ 18. Under the first method, the plaintiff provides evidence that the alleged reason

for her discharge is “factually false.” (Internal quotation marks and citation omitted.) Dukes v.

Associated Materials, L.L.C., 9th Dist. Summit No. 27091, 2014-Ohio-4322, ¶ 21. Under the

second method, the plaintiff “admit[s] the factual basis underlying the employer’s proffered

explanation and further admit[s] that such conduct could motivate dismissal[, but] attempts to

indict the credibility of h[er] employer’s explanation by showing circumstances which tend to

prove that an illegal motivation was more likely than that offered by the defendant.” (Emphasis

deleted.) (Internal quotation marks and citation omitted.) Id.      Under the third method, the

plaintiff presents evidence “that similarly situated employees were treated differently.” (Internal

quotation marks and citation omitted.) Id.

       {¶16} Ms. Dunn’s arguments are directed at the first method as she denies that she was

sleeping on the job. She is not proceeding under the second method, which would include an

admission that she engaged in the alleged conduct and that conduct could lead to discharge,

although denying that it motivated her discharge. She is not proceeding under the third method
                                                 6


as she does not point to any evidence tending to establish that other similarly situated employees

were treated differently.

       {¶17} “The first method for proving pretext is an attack on the credibility of the

employer’s proffered reason.” Smith v. Dept. of Pub. Safety, 10th Dist. Franklin No. 12AP-1073,

2013-Ohio-4210, ¶ 78.       The plaintiff must do more than dispute the facts underlying the

employer’s decision; the plaintiff must put forth evidence that the employer lacked an honest

belief in its proffered reason. Horsley v. Burton, 4th Dist. Scioto No. 10CA3356, 2010-Ohio-

6315, ¶ 50. “[W]here the employer holds an honest belief in its proffered reason, the employee

cannot establish that the reason is pretextual even if it is later shown to be mistaken or baseless.”

Dept. of Pub. Safety at ¶ 78.

       {¶18} “Pretext does not address the correctness or desirability of reasons offered for

employment decisions; rather, it addresses the issue of whether the employer honestly believes in

the reasons it offers.” (Internal quotation marks and citations omitted.) Wigglesworth v. Mettler

Toledo Internatl., Inc., 10th Dist. Franklin No. 09AP-411, 2010-Ohio-1019, ¶ 19.                  To

demonstrate an honest belief, “the employer must establish its reasonable reliance on

particularized facts that were before it at the time it made the adverse employment decision.”

Dept. of Pub. Safety at ¶ 79, citing Smith v. Chrysler Corp., 155 F.3d 799, 807 (6th Cir.1998).

The key inquiry is “whether the employer made a reasonably informed and considered decision.”

(Internal quotation marks and citation omitted.) Mattessich v. Weathersfield Twp., 11th Dist.

Trumbull No. 2015-T-0068, 2016-Ohio-458, ¶ 48.

       {¶19} Ms. Dunn contends that GOJO’s proffered reason “was not an honestly held

belief by the employer, [but] was opportunistic and false.” Ms. Dunn has not elaborated on why
                                                 7


she believes GOJO’s reason was “opportunistic” in light of the undisputed fact that she did not

inform GOJO about her migraines until after the incident which led to her termination.

       {¶20} The facts before GOJO at the time it decided to terminate Ms. Dunn’s

employment included a photograph, two videos, three witnesses’ statements, and Ms. Dunn’s

statement. All three witnesses stated that Ms. Dunn appeared to be asleep. The photograph and

videos corroborated their statements. In the photograph, Ms. Dunn is leaning back with her eyes

closed and mouth partially opened.        Her appearance in the videos is the same as in the

photograph. In addition, it sounds as though Ms. Dunn is snoring in the videos. When asked by

human resources about the incident, Ms. Dunn stated that she was not sleeping, but was suffering

from a severe migraine headache and closed her eyes to ease the pain.

       {¶21} Ms. Dunn contends the photograph and videos depict her “resting in quiet[,] eyes

closed[,] heavy breathing to accommodate the effects of a migraine headache.”                 In her

deposition, Ms. Dunn admitted that she appears to be sleeping in the video, although she denied

that she was in fact sleeping. Later, in her affidavit, she explained, “If I was snoring in the video

it is because I have a well documented problem with asthma and that restricts my airways and

makes me snore when I rest my head, face and jaw as I was in the video and [a] migraine can

trigger my asthma and make my breathing difficult.” Thus, Ms. Dunn contends she was not in

fact sleeping.

       {¶22} Even if Ms. Dunn were not actually sleeping, but merely appeared to be sleeping,

that would not negate GOJO’s good faith belief. See Bowie v. Advanced Ceramics Corp., 72

Fed. Appx. 258, 263 (6th Cir.2003). An employee’s denial of an accusation of sleeping on the

job does not demonstrate that the employer’s reason for termination has no basis in fact,
                                                 8


especially where there are eye-witness accounts and photographic evidence of the behavior. See

Liner v. Motor City Casino, E.D.Mich. No. 10-14431, 2013 WL 1189710, *3 (Mar. 22, 2013).

       {¶23} Ms. Dunn has not demonstrated that GOJO failed to make a reasonably informed

and considered decision in light of the particular facts before it at the time. Rather, her argument

is essentially that she did not agree with the results of GOJO’s investigation. While she refers to

the investigation as “cursory” and “one sided,” the only additional investigation that she even

suggests GOJO should have taken is to ask her for medical proof to support her claim. “In

deciding whether an employer reasonably relied on the particularized facts then before it,

[courts] do not require that the decisional process used by the employer be optimal or that it left

no stone unturned.” Chrysler Corp., 155 F.3d at 807. To demonstrate that the employer did not

make a reasonably informed and considered decision, the plaintiff must produce evidence that

the decisional process was “unworthy of credence.” Id. at 807-808, quoting Texas Dept. of

Community Affairs v. Burdine, 450 U.S. 248, 256 (1981). Given the facts before GOJO and the

extent of its investigation, Ms. Dunn has not demonstrated that its decisional process was

“unworthy of credence” merely because it failed to request medical proof of her claim.

       {¶24} Ms. Dunn also alleges that GOJO cannot show that she was not on a permitted

break or what specific work she failed to complete at the time of the incident. Notably, she did

not claim she was on a break when initially asked about the incident nor does she do so in her

affidavit opposing summary judgment. Moreover, whether she was on a break or sleeping when

she should have been working addresses whether GOJO’s conclusion was correct, not its honest

belief in its reason for the adverse action. Ms. Dunn does not explain the relevance of her

allegation regarding completion of work assignments when GOJO’s proffered reason for her

termination was sleeping on the job. See Wigglesworth, 2010-Ohio-1019, at ¶ 21 (evidence of
                                                 9


satisfactory performance challenges the wisdom of the employer’s decision; it does not

demonstrate pretext). “As a general rule, the judiciary will not second guess business judgments

by an employer making personnel decisions.” Manofsky, 69 Ohio App.3d at 669.               GOJO’s

decision as to what constitutes a terminable offense is a business decision that this Court will not

second guess.

       {¶25} GOJO presented a legitimate, nondiscriminatory basis for discharging Ms. Dunn

and she failed to demonstrate that reason was a pretext for discrimination. Consequently, GOJO

was entitled to summary judgment on Ms. Dunn’s claim that it took an adverse employment

action against her based on disability discrimination.

Failure to Accommodate

       {¶26} The trial court found Ms. Dunn’s failure to accommodate claim failed because (1)

she was not disabled and (2) she did not request an accommodation. Because the failure to

establish either one of these factors is dispositive, this Court limits its analysis to the issue of

whether Ms. Dunn requested an accommodation. See App.R. 12(A)(1)(c).

       {¶27} An employer’s duty to make reasonable accommodations for an employee with a

disability does not arise until after the employee makes a request for an accommodation. See

Eisele v. Polyone Inc., 9th Dist. Lorain No. 03CA008248, 2003-Ohio-6577, ¶ 28; see also Tripp,

2003-Ohio-6821, at ¶ 29. While the request does not have to be in any particular form or invoke

any particular words, it must make “clear that the employee desires assistance for the disability.”

Eisele at ¶ 28. Mere knowledge that an employee has a disability does not generally raise a duty

to accommodate because knowledge of the existence of a disability does not equate to

knowledge of what limitations an employee has as result of the disability. Taylor v. Principal

Fin. Group, Inc., 93 F.3d 155, 164 (5th Cir.1996). “The employer is not required to speculate as
                                               10


to the extent of the employee’s disability or the employee’s need or desire for an

accommodation.” (Internal quotation marks and citation omitted.) Tripp at ¶ 29.

       {¶28} “The timing of a request [for accommodation] is crucial.”        Yarberry v. Gregg

Appliances, Inc., 625 Fed. Appx. 729, 742 (6th Cir.2015). When an employee has committed

misconduct warranting termination prior to making the request, an employer does not have to

rescind the termination or engage in discussions concerning the request for accommodation. Id.

       {¶29} Ms. Dunn argues that her “conduct in defending herself from the false charge of

sleeping on the job by explaining that she was accommodating a migraine headache in any form

of words triggers the employer’s duty to begin an interactive discussion to seek to accommodate

[her] disability.” She suggests that GOJO preemptively terminated her rather than engaging in

the process of seeking a reasonable accommodation. In support, she cites Cutrera v. Bd. of

Supervisors of Louisiana State Univ., 429 F.3d 108, 113 (5th Cir.2005) and Maley v. EMH

Regional Health Care Ctr., N.D.Ohio No. 1:09 CV 896, 2010 WL 907970 (Mar. 11, 2010).

       {¶30} The present case is unlike Cutrera or Maley. In Cutrera, the employee was not

being investigated for misconduct prior to informing her employer that she was seeking an

accommodation. Rather, she informed her supervisor that she was having difficulties due to a

vision impairment and met with a vocational rehabilitation counselor. Id. at 112-113. When she

“could not immediately identify a workable accommodation,” the employer terminated her

employment. Id. at 113.

       {¶31} In Maley, the employer had previously granted the plaintiff leave under the

Family Medical Leave Act for migraine headaches and depression. Maley at *1. Thus, the

employer was aware of the plaintiff’s condition. Maley is similar to the present case in that both

plaintiffs had migraines and both employers terminated their employment for allegedly sleeping
                                              11


on the job. But, unlike Ms. Dunn, Ms. Maley stated that she had previously asked for the

accommodation of closing her eyes and getting out of the light, but had been denied that

accommodation by the employer. Id. at *3.

       {¶32} By contrast, Ms. Dunn failed to inform GOJO about her migraines at all until after

she was being investigated for sleeping on the job. Moreover, when informing GOJO about her

migraines, Ms. Dunn did not request an accommodation. Ms. Dunn was observed on March 12,

2015 apparently asleep at her desk. When asked about the incident, Ms. Dunn responded in

writing on March 13, 2015. She wrote: “Regarding [the] charge of sleeping at my desk on 3-12-

2015, I was not sleeping. I was suffering from a severe migraine headache and admit to closing

my eyes for several minutes in an attempt to ease the pain. It apparently helped because I was

able to complete the day without any further issue.” (All caps removed.) Ms. Dunn’s written

explanation simply disputed the allegation that she was sleeping and reported that she was

suffering from a migraine.

       {¶33} In her affidavit opposing summary judgment, Ms. Dunn states that she “would

have asked for an accommodation of taking a break and resting [her] head and eyes in a

darkened room had an inquiry been made in response to [her] telling [GOJO that she] suffered

from this disability.” (Emphasis added.) Construing the evidence in Ms. Dunn’s favor, she may

have informed GOJO that she believed she suffered from a disability, but she did not make a

request for an accommodation at that time. She did not describe the extent of her alleged

disability or what limitations it caused.   She did not state that she needed or desired an

accommodation. Finally, she did not even mention her alleged disability until after she engaged

in the conduct that GOJO gave as the reason for her termination. Ms. Dunn did not request an

accommodation; rather, she requested that her prior conduct be excused.
                                                 12


       {¶34} Ms. Dunn’s first assignment of error is overruled.

                                   ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT PREJUDICIALLY AND REVERSIBLY ERRED WHEN
       IT [] GRANTED DEFENDANT-APPELLEE GOJO’S MOTION FOR
       SUMMARY JUDGMENT ON THE AGE DISCRIMINATION CLAIM FILED
       BY PLAINTIFF-APPELLANT KRISTINIA DUNN.

       {¶35} In her second assignment of error, Ms. Dunn claims that the trial court allowed

GOJO “to rest its defense on conclusory opinions that it did not discriminate that contradict its

admission [that Ms. Dunn] has a prima facie case,” that the court erred in relying on evidence

from GOJO’s disability discrimination defense, and that whether she was sleeping remained as a

fact issue for the jury. This Court disagrees.

       {¶36} When bringing an age discrimination claim, a plaintiff must elect which statute

she is proceeding under – R.C. 4112.02, 4112.05, or 4112.14. Leininger v. Pioneer Natl. Latex,

115 Ohio St.3d 311, 2007-Ohio-4921, ¶ 31. Ms. Dunn chose to pursue an action under R.C.

4112.02. R.C. 4112.02(A) prohibits “any employer, because of the * * * age * * * of any person,

to discharge without just cause * * * that person * * *.” “‘[A]ge’ means at least forty years old.”

R.C. 4112.01(A)(14).

       {¶37} A plaintiff establishes a prima facie case of age discrimination by demonstrating:

“(1) that [s]he is a member of a protected class; (2) that [s]he was qualified for the position in

question; (3) that [s]he suffered an adverse employment action despite [her] qualifications; and

(4) that [s]he ‘was replaced by, or the discharge permitted the retention of, a person of

substantially younger age.’” Craddock v. Flood Co., 9th Dist. Summit No. 23882, 2008-Ohio-

112, ¶ 12, quoting Coryell v. Bank One Trust Co. N.A., 101 Ohio St.3d 175, 2004-Ohio-723,

paragraph one of the syllabus. If the plaintiff establishes her prima facie case, then the burden

shifts to the employer to articulate a legitimate, nondiscriminatory reason for the employment
                                                  13


action. Craddock at ¶ 13. Once the employer does so, the burden shifts back to the plaintiff to

demonstrate that the purported reason is a pretext for discrimination. Id.

       {¶38} GOJO did not dispute, “for summary judgment purposes only,” that Ms. Dunn set

forth a prima facie case of age discrimination.            Instead, it reasserted its legitimate,

nondiscriminatory reason for terminating her employment, namely that she appeared to be

sleeping on the job. GOJO further argued that Ms. Dunn could not demonstrate pretext. GOJO

pointed to Ms. Dunn’s deposition wherein she testified that she believed she was terminated

because of her age because “GOJO replaced [her] with [her former officemate] who was trained

by [her] to handle the job in [her] absence.” When asked if she had any other facts to support her

claim, Ms. Dunn testified, “No, because [her former officemate] was the only one trained to

cover in my absence in that department.”

       {¶39} In her opposition brief, Ms. Dunn noted that GOJO had conceded that she had

established a prima facie case of age discrimination. She continued that “[GOJO] claims the

case is defeated by its excuse offered for termination, but that excuse, has been discredited by

[Ms. Dunn] supra [in response to the disability discrimination claim].” She did not point to any

additional evidence tending to show pretext. She concluded that GOJO was not entitled to

summary judgment on her age discrimination claim.

       {¶40} The trial court found that GOJO articulated a legitimate, nondiscriminatory reason

for terminating Ms. Dunn’s employment and that Ms. Dunn did not meet her burden to show

that reason was a pretext for discrimination. The trial court noted that the fact that Ms. Dunn

was replaced with a younger co-worker is evidence of her prima facie case, but not applicable to

her reciprocal burden of demonstrating pretext.
                                                14


       {¶41} On appeal, Ms. Dunn argues that GOJO’s “opinion[ ] that it did not discriminate [

] contradict[s] its admission that [she] has a prima facie case.” This argument ignores the burden

shifting that occurs in discrimination cases. “Prima facie tests are mechanisms by which courts

may readily dispose of cases that cannot sustain a particular cause of action.” Coryell, 101 Ohio

St.3d 175, 2004-Ohio-723, at ¶ 17. That does not mean, however, that establishing a prima facie

case automatically entitles the plaintiff to judgment. Once the plaintiff establishes a prima facie

case, the defendant may present evidence to rebut the presumption of discrimination. At that

point, the plaintiff may not rely on its prima facie case to challenge the employer’s proffered

reason, but must introduce additional evidence of age discrimination. See Wilson v. The

Rosemont Country Club, 9th Dist. Summit No. 22517, 2005-Ohio-6606, ¶ 19. The ultimate

burden of persuasion to demonstrate discrimination remains with the plaintiff. Manofsky, 69

Ohio App.3d at 667; Craddock, 2008-Ohio-112, at ¶ 13.

       {¶42}    In this case, GOJO asserted that it had a legitimate, nondiscriminatory reason for

terminating Ms. Dunn. Offering a legitimate, nondiscriminatory reason for its action does not

“contradict” its concession “for purposes of summary judgment” that Ms. Dunn had established a

prima facie case of age discrimination. Rather, by doing so, GOJO was meeting its burden of

production under the burden-shifting framework in discrimination cases. Once GOJO put forth a

legitimate, nondiscriminatory reason for its action, the burden shifted back to Ms. Dunn to

demonstrate that reason was a pretext for discrimination. See Craddock, 2008-Ohio-112, at ¶ 13.

       {¶43} Ms. Dunn criticizes the trial court for allowing GOJO to rely on the same

evidence that it relied on in opposing her disability discrimination claim. Ms. Dunn has not cited

any case law or other authority for the proposition that an employer’s defense to a disability

discrimination claim is inapplicable when defending against an age discrimination claim. See
                                                15


App.R. 16(A)(7). (requiring an appellant to support its argument with citations to authority).

Moreover, given that an employer may rebut a prima facie case of disability or age

discrimination by presenting its legitimate, nondiscriminatory reason for its action, it is logical

that its defense against one claim would mirror its defense against the other.

       {¶44} GOJO’s asserted reason for terminating Ms. Dunn was that she was sleeping on

the job. This reason was not, and logically would not be, different when addressing the disability

and the age discrimination claims. It is axiomatic that when reasserting its earlier argument,

GOJO relied on the same evidence, including the affidavits from its two human resources

employees stating that Ms. Dunn was discharged for sleeping on the job and that GOJO

discharged six other employees, ages 21 to 50, for sleeping on the job.

       {¶45} Ms. Dunn also argues that whether she was sleeping on the job was a fact issue to

be decided by a jury. Ms. Dunn asserts that she was not sleeping on the job, but was dealing

with a migraine headache. This dispute, however, does not create a “genuine issue [of] material

fact.” See Civ.R. 56(C). A disputed fact alone is not sufficient to overcome a motion for

summary judgment. See id. Rather, “[t]he dispute must be ‘material’ in that the facts involved

have the potential to affect the outcome of the lawsuit.” Manofsky, 69 Ohio App.3d at 666.

       {¶46} Under the substantive law for a discrimination claim, “to avoid summary

judgment, the plaintiff must provide more than a simple denial of the conduct giving rise to the

discharge. The plaintiff must present evidence creating a material dispute as to the employer’s

honest belief in its proffered legitimate, nondiscriminatory reason.” Wigglesworth, 2010-Ohio-

1019, at ¶ 19. Accord Horsley, 2010-Ohio-6315, at ¶ 50.

       {¶47} In the present case, the relevant issue is not whether Ms. Dunn was, in fact,

sleeping on the job, but whether GOJO had an honest belief that she was. See Williams, 1998
                                                  16


WL 332937, at *5 (“issue is not whether [employee] did it, but whether [employer] acted with

discriminatory intent”). While Ms. Dunn disputes whether she was sleeping, she did not put

forth any evidence tending to show that GOJO lacked an honest belief that she was sleeping on

the job.

           {¶48} Ms. Dunn’s second assignment of error is overruled.

                                                       III.

           {¶49} Ms. Dunn’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




           There were reasonable grounds for this appeal.

           We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

           Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

           Costs taxed to Appellant.




                                                         LYNNE S. CALLAHAN
                                                         FOR THE COURT
                                        17




HENSAL, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

MICHAEL T. CONWAY, Attorney at Law, for Appellant.

SUSAN C. RODGERS and NEIL BHAGAT, Attorneys at Law, for Appellee.